Chief Justice Robertson
delivered the Opinion of the Court.
This is a writ of dower—¿n which the demandant ob-. tained a judgment for the seizin of one third of a tract, of land which, her husband, during coverture, had conveyed to the tenant Hugley.
On the trial, Hugley offered fo read a patent adverse-to the title of his vendor, and a judgment of eviction rendered against his vendor, on that patent, since the-date of the conveyance to himself and also an official return, of the actual eviction of himself and his vendor^ on a habere facias on that judgment; but the Circuit Court refused to admit either the patent or the record.
In this respect, we think, that the court below erred:. for if Hugley had been evicted by a paramount title, and now holds under that "title, the demandant has no right of dower as against him. And proof of those facts would not be inconsistent with any obligation or estoppel resulting from the conveyance by her-husband.
Wherefore, as the rejected record might, in some degree, have tended to prove the foregoing facts, it seems to us that the Circuí Court erred in refusing to permit it to be read.
Wherefore, the judgment is reversed, an.d the cause, remanded.